DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Amendment dated 31 January 2019
The amendment of Claim 14 presented in the paper filed 31 January 2019 included, and deleted, text not present in the prior version of the claim.  More specifically, “Claim 5” (underlining in original) at line 2 of the amended claim was not included in the originally-filed claims.  Because Applicant deleted that text in the amendment, the amendment has been entered and the claim treated as fully amended, to read in pertinent part, “A needle delivery device assembly comprising: a needle delivery device . . . “.  Applicant is reminded of the requirements of 37 C.F.R. § 1.121(c) when amending claims.

Drawings
The drawings are objected to because in Figs. 1, 2, and 5, ref. nos. 28 and 40 must be underlined.  37 C.F.R. § 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The Abstract of the Disclosure is objected to because it contains legal phraseology ("comprises") and is too long, considering the reference numerals..  Correction is required.  See MPEP § 608.01(b).  The Examiner recommends the following revised Abstract.

A needle delivery device (10; 100) includes a device body (12) with an opening (14) formed on a delivery surface (16) of the device body (12) and a drive mechanism (28) configured to, in use, drive a needle (20; 120), at least a portion 

The disclosure is objected to because of the following informalities:
	at page 2, line 29, page 3, line 17, page 6, line 34, and page 7, line 20, a comma is needed after each occurrence of “e.g.”; 
	at page 5, line 19, a comma is needed after “i.e.”; and
	at page 6, line 4, it appears that “24” should be “24b”.
Appropriate correction is required.

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:
	in Claim 7, line 2, only one system of units must be used; and
	in Claim 10, line 2, “or” should be “and” in order to define a set.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it purports to recite a method without any manipulative process steps, and is therefore not a process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of Claim 1 indicates that the claim is intended to be directed to a subcombination of features which is not to include the needle per se (“A needle delivery 
	Claim 14 recites both a “needle delivery device assembly” in its preamble and a “needle delivery device”, which demands the questions whether more than one “needle delivery device” is claimed.  The Examiner suggests revising the preamble to recite an ‘injection assembly’.
	Claim 14 also includes two recitations of a “vial,” which appears to be a typographical error.  For the purposes of examining the claim under sections 102, 103, the Examiner has treated the claim as not including the last paragraph, except that the 
	Concerning Claim 15, the claim merely recites a use without any active, positive steps delimiting how this use is actually practiced, and therefore the metes and bounds of the claim are unclear.
	The remaining claims are rejected because they depend from Claim 1 and do not cure its deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2005/0203461 A1, by Flaherty et al. (“Flaherty”) in view of U.S. Patent No 7,611,492, granted to Sonoda et al. (“Sonoda”).
	Flaherty describes a needle delivery device substantially as claimed.  
	Claim 1: A needle delivery device (Abstract) comprising: 
	a device body (262, Fig. 10) having an opening (263) formed on a delivery surface (265) of the device body;
	a drive mechanism (spring 268) configured to, in use, drive a needle (264), at least a portion of which is flexible ([0139]: “In this embodiment, cannula 264 is constructed of a semi-rigid material which enables it to flex as it is driven from the housing 263.”), along a needle path (267) towards the opening, the needle path changing direction as it reaches the opening (“Housing 262 includes a cannula guide portion 267 which deflects the cannula 264 from the orientation shown with respect to Id.);
	a rigid support member (solid portion of body 262 surrounding path 267 and opening 263) fixedly secured to the device body at the opening (solid portion is at the opening on the inside of the body), the rigid support member being configured to guide the needle as it leaves the opening so as to prevent buckling of the needle ([0139]); and
	a vial (unlabeled; connected to left end of needle 264) for containing a pharmaceutical composition (note: the “pharmaceutical composition” is not an element of the claim; the vial in Fig. 10 is capable of containing a pharmaceutical composition; the reservoirs disclosed in Flaherty are for containing and delivering “medicinal fluids” to a patient, see, e.g., [0122], passim), the vial being in fluid communication with one end of the needle (id.).
	Flaherty does not, however, specifically disclose that the vial is moveable in tandem with the needle as the needle is driven along the needle path.
	Sonoda describes a needle delivery device (Abstract) and is therefore from an art which is the same or very closely analogous to those of Applicant and Flaherty.  Sonoda teaches, with reference to Figs. 8-9d, that a needle delivery device can be constructed such that the medication vial (8) moves in tandem with the curved needle (2) which delivers the medication to the patient, guided by a curved guide member 4, “so that it is possible to improve operability of the puncture device 1 when puncturing the body surface F” (col. 13, lines 31-33).
Flaherty’s the needle delivery device such that the vial is moveable in tandem with the needle as the needle is driven along the needle path, because Sonoda teaches doing so to improve the operability of the device when puncturing the body surface by inhibiting the needle’s tip from deflecting from the insertion point.
	Flaherty describes additional claimed features, as follows.
	Claim 2: (The needle delivery device according to Claim 1) wherein the needle path is at an angle less than 90° to the delivery surface of the device body before changing direction ([0139]: “As set forth above, cannula guide portion 267 translates the substantially parallel (to first wall 265) motion of cannula 264 to a direction approximately 15 to 90 degrees relative to the parallel motion to cause the distal end 274 of cannula 264 to be directed out of the housing 262 through exit port 263.”).
	Claim 3: (The needle delivery device according to Claim 1) wherein the needle path is at an angle less than 45° to the delivery surface of the device body before changing direction (id.).
	Claim 4: (The needle delivery device according to Claim 1) wherein the needle path is substantially parallel to the delivery surface of the device body before changing direction (id.).
	Claim 5: (The needle delivery device according to Claim 1) further including a needle, at least a portion of the needle being flexible to permit a change in direction of 
	Claim 6: (The needle delivery device according to Claim 5) wherein the needle is an intramuscular injection needle (Flaherty’s needle per se is capable of making an intramuscular injection).
	Claim 9: (The needle delivery device according to Claim 1) further including a guide member configured to guide the needle along the needle path (solid portion of body 262 surrounding path 267 and opening 263).
	Claim 11: (The needle delivery device according to claim 1) further including a direction-changing member positioned at the opening and configured to change the direction of the needle path as it reaches the opening (Flaherty describes a continuously curved needle guide path immediately upstream of opening 263, and thus at the opening 263 the body 263 is and includes a direction-changing member at the opening 263).
	Claim 12: (The needle delivery device according to Claim 11) wherein the direction- changing member is integrally formed with the rigid support member (id.).
	Claim 14: A needle delivery device assembly (Abstract) comprising: 
	a needle delivery device (Abstract) comprising:
		a device body (262) having an opening (263) formed on a delivery surface (265) of the device body; 
Id.);
		a rigid support member (solid portion of body 262 surrounding path 267 and opening 263) fixedly secured to the device body at the opening, the rigid support member being configured to guide the needle as it leaves the opening so as to prevent buckling of the needle ([0139]);
		a vial (unlabeled; connected to left end of needle 264) for containing a pharmaceutical composition [sic: see above the claim is interpreted to include the pharmaceutical composition] (the reservoirs disclosed in Flaherty are for containing and delivering “medicinal fluids” to a patient, see, e.g., [0122], passim), the vial being in fluid communication with one end of the needle (id.) and;
		a needle (264), at least a portion of the needle being flexible to permit a change in direction of the needle along the needle path ([0139]: “In this embodiment, cannula 264 is constructed of a semi-rigid material which enables it to flex as it is driven from the housing 263.”); and 

	Flaherty does not, however, specifically disclose that the vial is moveable in tandem with the needle as the needle is driven along the needle path.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Flaherty’s the needle delivery device such that the vial is moveable in tandem with the needle as the needle is driven along the needle path, because Sonoda teaches doing so to improve the operability of the device when puncturing the body surface by inhibiting the needle’s tip from deflecting from the insertion point.

	Concerning Claim 7, Flaherty does not expressly state the length of its needle 264.
	Sonoda teaches that a needle delivery device such as Flaherty’s can be constructed to give intramuscular injections (col. 14, lines 45-50: “It should be noted in the above-described exemplified embodiments that it was explained by using exemplified examples in which the puncture needle is always stuck to the dermis D, but it is possible to use the puncture device of the present invention also in case of puncturing an intracutaneous area, a subcutis or further a muscle other than the dermis.” emphasis added).  As the depth required for an intramuscular injection for an adult is 1”-1.5”, this is the depth at least to which Sonoda teaches making the needle deliverable.
Flaherty’s the needle delivery device such that the needle is configured to be delivered to a depth of at least 25.4mm (1"), because this is the depth for making intramuscular injections, and Sonoda teaches constructing a needle delivery device to deliver a needle to this depth in order to inject medication into a patient’s muscle tissue.

	Concerning Claim 10, Flaherty does not describe its device(s) including a guide member which includes a roller or a pulley.
	Sonoda teaches that a needle delivery device (Figs. 6A-6D) can be constructed to include a pulley/wheel 101 to form part of a guide path for a needle 2, to better assure that the needle 2 is driven into the patient for delivery of medication (see col. 10, line 65 to col. 11, line 11).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Flaherty’s the needle delivery device such that the guide member is or includes at least one of a roller or a pulley, because Sonoda teaches constructing a needle delivery device with a pulley in order to better assure that the needle is driven into the patient for delivery of medication.

	Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty and Sonoda as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2015/0011976 A1, by Vouillamoz et al. (“Vouillamoz”)
	Flaherty and Sonoda together describe a device substantially as claimed by Applicant.  See above.  Taken together, however, they do not disclose that the rigid support member extends from the opening (Claim 8), or that the rigid support member is a sleeve (Claim 13).
	Vouillamoz describes a needle delivery device and medication injector, and is therefore from an art which is the same or very closely analogous to those of Applicant, Flaherty, and Sonoda.  With reference to Fig. 7G (an annotated copy of which is reproduced herein) and its accompanying text, Vouillamoz teaches that a rigid guide for a flexible needle 30 can be constructed to include a sleeve 33, 33’’’ (see [0052]), a portion of which (X, in the above illustration) extends beyond the housing, which will better guide the needle into the patient.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct a Flaherty/Sonoda needle delivery device such that the rigid Vouillamoz teaches doing so in order to better guide the flexible needle into the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2020/0222625 A1 describes a needle delivery device which includes a wheel to insert the needle into the patient (Fig. 7B).
	The remaining documents relate generally to needle insertion devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 
/ADAM J. CERMAK/Assistant Patent Examiner, Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783